DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2021 has been entered.  Claim 20 is withdrawn.  Claims 1, 4 – 7, 9, 12 – 19 and 21 – 23 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections
Claims 1, 4 – 7, 9, 12 – 19 and 21 – 23 are objected to because of the following informalities:
In Re Claims 1 and 21, the phrase “a downstream direction” in Line 25 of Claim 1 is inconsistent with the phrase “the downstream direction” in Line 22 of Claim 21.  It is suggested that the phrase “a downstream direction” in Claim 1 be replaced with the phrase --the downstream direction-- because the blower wheel generates a flow which must have an upstream direction and a downstream direction.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claims 22 and 23, Paragraphs [111] – [116] of Applicant’s specification discloses that the angle is “180 degrees” and not “approximately 180 degrees” as claimed in Line 2.  These cited paragraphs clearly state the issues that arise if the angle was more or less than 180 degrees.  The phrase “approximately 180 degrees” therefore constitutes new matter.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 21, this claim recites the phrase “the airflow direction” in Line 23.    There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --an airflow direction-- will be assumed instead.
In Re Claims 22 and 23, the limitation “approximately 180 degrees” in Line 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of deviation from 180 degrees that would still be within the scope of the invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of prior art analysis, the phrase --180 degrees-- will be assumed instead. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 12, 13, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki (US Patent 6,998,740 B2).

In Re Claim 1, Matsuki discloses An air conditioner for a vehicle (Column 2, Lines 49 – 51) comprising: 
a blower unit having a blower motor (3) and a blower wheel (16) rotatable by the blower motor (3) about an axis of rotation (central axis of shaft 10) and configured to blow air into an air-conditioning case (Column 3, Lines 15 – 16; Column 3, Lines 40 – 50 wherein an air duct / passenger compartment is described; Figure 1); 
the blower wheel (16) located in a blower case (23 and 2 combined) (Column 3, Lines 40 – 41; Figure 1); 
the blower wheel (16) terminating radially outwardly relative to the axis of rotation (central axis of shaft 10) at a rotation radius (Column 3, Lines 15 – 16; Figure 1); 

the blower unit including a flange (2b) defining a motor insertion hole (inside of 2a) for receiving the blower motor (3) for seating and fixing the blower motor (3) relative to the flange (2b) (Column 2, Lines 55 – 57; Figure 1); 
the flange (2b) of the blower unit presenting a first planar portion (bottom side – 2c, this bottom side is adjacent to the top of column 42a, best seen in Figure 1) and a second planar portion (top side – 2e) axially opposite the first planar portion (best seen in Figure 1)(Column 2, Lines 55 – 57; Figure 1); 
the blower control unit (19) including a PCB (41) located along the first planar portion (2c) of the flange (2b) (Column 4, Lines 42 – 43; best seen in Figure 1); 
a blower cover (20) positioned over the first planar portion (2c) of the flange (2b) and covering the blower motor (3) and the blower control unit (19) such that the blower control unit (19) is built into the blower cover (20) (the motor is built into the cover, and the blower control unit is connected to the motor, therefore the blower control unit is built into the cover) (Column 3, Lines 26 – 30; Figure 1), and
the blower cover (20) defining a cooling hole (adjacent to 2c) and a flow channel (18, see flow arrows at the bottom of Figure 1); wherein a flow of air generated from the blower wheel (16) goes into the blower motor (through 4a) through the cooling hole (adjacent to 2c) and along the flow channel (18) by a pressure difference (which must exist to generate flow), and circulates through a discharge hole (9) and inside of an air-
wherein the blower control unit (19) is disposed on a downstream side of the blower motor (3) in an air flow direction (heat sink 42b is part of the control unit 19 {Column 4, Lines 42 – 57}; air that flows through and cools the motor exits through opening 9, a portion of the air that exits through opening 9 flows over the heat sink portion 42b of the blower control unit 19 {Column 5, Lines 43 – 60}, thus the blower control unit is disposed on a downstream side of the blower motor in the air flow direction).

In Re Claim 5, Matsuki discloses that the flange (2b) further includes a coupling hole (2d) formed (in a conduit as shown in Figure 1) for fixing the flange (2b) to the blower case (23 and 2 combined) (the conduit that defines the coupling hole 2d is inserted into the branching duct 25 as shown in Figure 2, thus fixing the flange to the branching duct portion of the blower case) (Column 3, Lines 51 – 54; Figure 1).

In Re Claim 6, Matsuki discloses that the flange (portion 2a connected to 2b) protrudes and extends (from flange 2b) axially (portion 2a extends in the axial direction of rotary shaft 10 as shown in Figure 1) to surround a portion of an outer circumferential surface (4) of the blower motor (3), and includes a seating wall (where 4 contacts 2a in Figure 1) for supporting and restraining the blower motor (3) in a radial direction (Column 2, Lines 62 – 65; Figure 1).

In Re Claim 12, Matsuki discloses that the PCB (41) includes an FET element (32 – see Column 7, Lines 21 – 23), a MICOM element (40, 39; Column 1, Lines 47 – 48 discloses that the control circuit is an IC {Integrated Circuit} which is typically a micro-computer and is also known as MI-COM), a SHUNT element (34), a capacitor (37a or 37b or 38a or 38b) for an EMC (the capacitors are part of a filter circuit cited in Column 1, Lines 34 – 35 which levels the supply voltage and meets electro-magnetic-compatibility {EMC} requirements), a coil (35), and has a connector (in Figure 2, there must be a connection between element 35 of 19 which is on the PCB, and the external battery 30, the line connecting 35 and 31 must be external wire, the junction between the line and 35 reads on a connector) disposed at one side (the PCB must have a side where the connector is disposed) to be connected with external wiring (represented by the line between 35 and 31 in Figure 2).

In Re Claim 13, Figure 4B of Matsuki shows that the capacitor (37b) and coil (35) are arranged adjacent to each other (Column 4, Lines 9 – 10).

    PNG
    media_image1.png
    740
    711
    media_image1.png
    Greyscale

Annotated Figures 4A and 4B of Matsuki
In Re Claim 15, annotated Figures 4A and 4B of Matsuki show a connector that is arranged adjacent to the capacitor (38a in Figure 4A or 37b in Figure 4B) and coil (35).

    PNG
    media_image2.png
    486
    731
    media_image2.png
    Greyscale

Annotated Figure 1 of Matsuki
In Re Claim 16, Figure 1 of Matsuki shows that the control unit cover (20) includes a flat portion (adjacent to label 18) and a protrusion (see annotated figure above adjacent to label 14) protruding downwardly (in Figure 1 the protruding direction is from right to left – which is the same orientation as applicant’s protrusion relative to the motor) from the first end portion (14 – i.e. bottom end in Figure 1) of the blower motor (3). 

In Re Claim 21, Matsuki discloses An air conditioner for a vehicle (Column 2, Lines 49 – 51) comprising: 
a blower unit (Figure 1) having a blower motor (3) and a blower wheel (16) driven by the blower motor (3) and rotatable about an axis of rotation (central axis of shaft 10)( Column 3, Lines 15 – 16; Figure 1); 

a blower control unit (19) configured to apply a voltage (the battery 30 must have a supply voltage) to the blower motor (3) for controlling rotation of the blower wheel (16) (Column 3, Lines 61 – 63; Column 4, Lines 30 – 40; Figure 3); 
the blower unit including a flange (2b) defining a motor insertion hole (inside of 2a) receiving the blower motor (3) for seating and fixing the blower motor (3) relative to the flange (2b) (Column 2, Lines 55 – 57; Figure 1);
the blower control unit (19) including a PCB (41) connected to the flange (2b) (via support column 42a) (Column 4, Lines 42 – 43; best seen in Figure 1); 
the blower wheel (16) terminating radially outwardly relative to the axis of rotation (central axis of shaft 10) at a rotation radius (Column 3, Lines 15 – 16; Figure 1).
a blower cover (20) positioned on an opposite side of the blower wheel (16) relative to the flange (2b) and covering the blower motor (3) and the blower control unit (19) such that the blower control unit (19) is built into the blower cover (20) (the motor is built into the cover, and the blower control unit is connected to the motor, therefore the blower control unit is built into the cover) (Column 3, Lines 26 – 30; Figure 1), and 
the blower cover (20) defining a cooling hole (adjacent to 2c) and a flow channel (18, see flow arrows at the bottom of Figure 1); wherein a flow of air generated from the blower wheel (16) goes into the blower motor (through 4a) through the cooling hole (adjacent to 4c) and along the flow channel (18) by a pressure difference (which must exist to generate flow), and circulates through a discharge hole (9) and inside an air-
wherein the blower control unit (19) is disposed on the downstream side of the blower motor (3) in the air flow direction (heat sink 42b is part of the control unit 19 {Column 4, Lines 42 – 57}; air that flows through and cools the motor exits through opening 9, a portion of the air that exits through opening 9 flows over the heat sink portion 42b of the blower control unit 19 {Column 5, Lines 50 – 60}, that is why the blower control unit is disposed on a downstream side of the blower motor).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent 6,998,740 B2) in view of Suzuki (US Patent 5,119,466 A).

In Re Claim 4, Matsuki discloses all the limitations of Claim 1, and Matsuki further discloses a first terminal (Column 4, Lines 3 – 4) is mounted on the blower motor (3) (Column 4, Lines 2 – 3) and a second terminal (transistor 32 has terminals shown in Figures 3 and 4) is mounted on the PCB (41) (Figures 3 and 4 show that the terminals at the bottom of transistor 32 are mounted on PCB 41) (Column 4, Lines 44 – 45), and the first terminal and the second terminal are connected with each other (Column 4, Lines 3 – 5 state that the power supply terminal is connected to the transistor 32).  However Matsuki does not disclose that the first terminal and second terminal are directly connected to each other.
Nevertheless, Figure 5 of Suzuki discloses a blower motor terminal (28) that is directly connected to a terminal (52) fixed on PCB (40) for the purpose of providing electrical connection with circuit elements (56) provided on the PCB (Column 5, Line 66 – Column 6, Line 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a (second) terminal as taught by Suzuki on the PCB of Matsuki such that the (second) terminal directly connects to a first terminal on the motor as taught by Matsuki for the purpose of providing an efficient connection between the transistor and motor power terminal.

In Re Claim 7, Matsuki and Suzuki teach all the limitations of Claim 4, although Matsuki does not teach the second terminal, however, Suzuki teaches that the second terminal (52) extends from (a portion near label 11 in Figure 5) above the first planar .


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent 6,998,740 B2) in view of Gatinois (WIPO document WO 03/037664 A2 provided in Applicant’s IDS).

In Re Claim 9, Matsuki discloses all the limitations of Claim 1, and Matsuki further discloses a seating wall (2a) that extends from the flange (2b) and surrounds an outer peripheral surface (4) of the blower motor (3), however, Matsuki does not explicitly teach that the PCB (41) is formed with a curved portion.
Nevertheless, Gatinois discloses that the PCB (40) is formed with a curved portion (top of Figure 5) which conforms to a contour of the seating wall (outer circumference of motor 22 as shown in Figure 2) and includes a plurality of elements (52 in Figure 5) disposed on one side of the PCB (40) and a connector (54 in Figure 5) disposed at another side of the PCB (40) to be connected with external wiring (Page 3 of Translation, Lines 24 – 25 and 31 – 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the PCB of Matsuki to incorporate a curved portion and a connector as taught by Gatinois for the purpose of 

In Re Claim 19, Matsuki teaches all the limitations of Claim 1, however, Matsuki does not explicitly teach that the PCB (41) has a concave part.
Nevertheless, Figure 5 of Gatinois discloses that the PCB (40) includes a concave part (top of Figure 5) formed at an edge of the PCB (40) in a middle part of the PCB as shown, and formed in an annular shape corresponding to the shape of the blower motor (22) as best seen in Figures 2 & 4 (Page 3 of Translation, Lines 24 – 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the PCB of Matsuki to incorporate a concave part that conforms to the shape of the motor as taught by Gatinois for the purpose of making the device more compact.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent 6,998,740 B2) in view of Hagen (PG Pub US 20120051904 A1).
In Re Claim 14, Matsuki teaches all the limitations of Claim 12, however, Matsuki does not disclose that the MICOM element which is sensitive to heat is arranged at an outer edge part the PCB.
Nevertheless, Figure 6 of Hagen shows a PCB (31) for a control unit (paragraph [0028]: “control circuitry for blower assembly 20”) where a MICOM element (42 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate the MICOM element (microcontroller) as taught by Hagen at the outer edge part of the circuit board of Matsuki because it has been held that rearranging parts of an invention involves only routine skill in the art – In Re Japikse, 86 USPQ 70 (see MPEP 2144.04 VI-C).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent 6,998,740 B2) in view of Mirumachi (US Patent 5,063,832 A).

In Re Claim 17, Matsuki discloses all the limitations of Claim 16, and Matsuki further discloses that the protrusion (adjacent to label 14) is arranged adjacent to an edge (extreme right of Figure 1) in a width direction (left to right) of the blower control unit (19), however, it does not disclose an orientation relative to an edge and the air conditioning case.
Nevertheless, with reference to Figure 8B, Mirumachi discloses a blower (11, 15) having an edge (to the extreme right of Figure 8B) that which is farthest from an air conditioning case (18) in a width direction (from left to right in Figure 8B) of the blower (11, 15) (Column 3, Lines 29 – 33; Figure 8B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to attach an air conditioning case as 

In Re Claim 18, Matsuki discloses all the limitations of Claim 16, and Matsuki further teaches that the protrusion is arranged behind the motor (relative to impeller 16 which is arranged in front of the motor) in a longitudinal direction (along the central axis of shaft 10) however, Matsuki does not disclose an orientation of the protrusion relative to the vehicle and air conditioning case.
Nevertheless, with reference to Figure 8B, Mirumachi discloses a blower (11, 15) that is arranged in a longitudinal (up-down) direction of the vehicle, in a region opposite the air conditioning case (18) with respect to the blower (11, 15) motor (13) in a left-right direction of the vehicle (Column 3, Lines 29 – 33; Figure 8B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to attach an air conditioning case as taught by Mirumachi to the left side of the blower of Matsuki for the purpose of efficiently using the inside space of the vehicle by installing the blower adjacent to the air conditioning case of the vehicle.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki (US Patent 6,998,740 B2) in view of Yamaguchi (US Patent 6,107,708 A).
In Re Claims 22 and 23, Matsuki discloses all the limitations of Claims 1 and 2 respectively, however, it does not disclose that the cooling hole is arranged 180 degrees away from the blower control unit.
Nevertheless, Yamaguchi discloses that the cooling hole (where 21 exits into 23) is arranged 180 degrees away from the blower control unit (33) relative to a rotary shaft (9) of the blower motor (2, 6) (Column 4, Lines 11 – 13; Column 2, Lines 40 – 45; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to relocate the cooling hole of Matsuki such that it is arranged 180 degrees away from the blower control unit relative to the rotary shaft as taught by Yamaguchi because it has been held that rearranging parts of an invention involves only routine skill in the art – In Re Japikse, 86 USPQ 70.


Response to Arguments
Applicant has argued on Page 12 of Applicant’s Response that “However, the asserted blower cover 20 does not have a built-in blower control unit as required by amended Claim 1”.

    PNG
    media_image3.png
    675
    720
    media_image3.png
    Greyscale

First Annotated Figure 1 of Matsuki
Examiner’s Response: As evidenced by the First Annotated Figure 1 of Matsuki above, at least a portion of the blower control unit (19) is inside the blower cover (20).  The motor is built into the cover (via 4 and 7), and the blower control unit is connected to the motor, therefore the blower control unit is built into the cover (Column 3, Lines 33 – 39).

Applicant has argued on Page 12 of Applicant’s Response that “Furthermore, the system of Matsuki requires a separate branching duct 25 to cool the asserted motor - it does not include a cooling hole formed in a blower cover as required by amended Claim 1”.

    PNG
    media_image4.png
    672
    720
    media_image4.png
    Greyscale

Second Annotated Figure 1 of Matsuki
Examiner’s Response: The opening in the blower cover (20) adjacent to (2c) must be a cooling hole because it allows flow through (see direction of flow arrows).  

Applicant has argued on Page 12 of Applicant’s Response that “Furthermore, in Matsuki, the asserted blower control unit 19 is separated from branching duct 25 by a partition wall 21, and thus is not cooled by a flow channel as is provided by the system of amended Claim 1”.

    PNG
    media_image5.png
    672
    720
    media_image5.png
    Greyscale

Third Annotated Figure 1 of Matsuki
Examiner’s Response: Applicant’s argument “and thus is not cooled by a flow channel” is not commensurate with the scope of the claim, because the claim does not require that the blower control unit (19) be cooled by the circulating air in the flow channel going through the control unit. Further, even if such an amendment were made to the claim to require that air going through the  flow channel cools the control unit, Matsuki would still read on such an amendment since as outlined in the rejection of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.G.K/Examiner, Art Unit 3746            

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746